                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VAUGHN WILLIAM HINMAN,

             Plaintiff,

v.                                                                  No. CV 20-286 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

             Defendant.

              ORDER GRANTING UNOPPOSED MOTION TO REMAND
                 UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)

      THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed Motion to Remand for Further Administrative Proceedings Pursuant to

Sentence Four of 42 U.S.C. § 405(G) (the “Motion”), (Doc. 21), filed May 21, 2021. The

Court, having reviewed the Motion, and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

       IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
